Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are under examination on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ( “Macur et al.” (US patent No. 11,039,635, 6/22/2021, see also its corresponding publication US2020/0268031) in view of Allen (US 2005/0233390, 10/2005, cited in the parent case). 
It should be noted that for the rejection shown below the patent publication of Macur is utilized to cite the relevant text as follows:
Macur teaches about methods of production of edible filamentous fungi biomat formulations as a protein source in foodstuffs (see abstract) as well as  a one-time use or repeated use self-contained biomat reactor (bioreactor). In [0075], Macur teaches a method for producing a biomat of a filamentous fungus, comprising inoculating a filamentous fungus in a bioreactor, wherein the bioreactor comprises a container; at least one membrane disposed within or on a surface of the container, the at least one membrane comprising a first surface and a second surface, wherein either or both of the first and second surfaces are adapted to receive thereon the inoculum of the filamentous fungus; and a feedstock for the growth of a filamentous fungus, contacting the first surface of the at least one membrane. In [0055] Macur teaches that the container may be a bag (see also Figure 32), wherein the first and second surfaces of the at least one membrane are first and second surfaces of at least a portion of the bag. In Example 39, two types of bag bioreactor are discussed  as follows:
A first bag bioreactor was constructed by fashioning a bag from a Gore-Tex material, with feedstock disposed inside the bag and the inoculum of the filamentous fungus placed on the outside of the bag. After 7 days, a biomat ranging in thickness from about 1 mm near a top of the bag and about 6 mm near the bottom of the bag had formed; it is believed that this difference may be attributed to variations in the fluid pressure imparted on various portions of the bag (i.e. greater fluid pressure on the bottom of the bag than on the top). The yield of the biomat was 498 g/m.sup.2 on a wet basis (estimated 124.5 g/m.sup.2 on a dry basis), giving a dry production rate of about 17.8 g/m.sup.2/day and a carbon conversion efficiency of about 35.8%. 
 A second bag bioreactor was constructed by fashioning a bag from a double layer of a PVDF membrane having a pore size of 5 In this embodiment, the filamentous fungus was inoculated through the media (i.e. from inside the bag). After 7 days, substantially all of the feedstock had been consumed, and the carbon conversion efficiency was estimated at 73.4%. The biomat growth process of this bag bioreactor is illustrated in FIG. 26.
 In [0057], Macur teaches that the bioreactor may also contain cyanobacteria, which may help providing gas and nutrients to the biomat. In [0280], the reactor system is disclosed to provide a self-contained biomat reactor comprising a container and placed within the container a feedstock, a fungal inoculum, and at least semi-permeable membrane (e.g. gas-permeable, liquid-permeable, gas-semi-permeable, and/or liquid-semi-permeable), and optionally a liquid nutrient medium. Depending upon the circumstances, the reactor can be a one-time use reactor or a reusable reactor. 
Macur does not mention a method of growing transformed bacteria with plasmids comprising a gene for a selection marker.
Allen teaches about devices comprising polymers such as LDPE, see paragraph [0008]) for preparation and isolation of recombinant antibodies and immunoglobin (see for example, abstract and [0046]). In  paragraph [0067-0072], Allen teaches about recombinant preparation of Protein V, a protein utilized specifically for isolation and purification of its antibodies. 
Allen further teaches that its E.coli host cells transformed with plasmids comprising genes encoding protein V were selected in Agar plates containing ampicillin (which is an antibiotic), see [0100]. As applicant is aware, the host cells which survive ampicillin selection will inherently have the ampicillin resistant gene (i.e. a selection marker) in their plasmids while comprising Protein V encoding gene.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the method of Macur using its bag bioreactors as explained above, and substitute its fungi and/or cyanobacterial cells with the E.coli host cells of Allen transformed with plasmids comprising a gene encoding Protein V and inherently ampicillin encoding gene. One of ordinary skill in the art is motivated in substituting the fungal and/or bacterial cells of Macur with those of Allen because such effort will result in a convenient method of recombinantly expressing Protein V in E.coli,  wherein said convenient method does not utilize a vessel that requires cleaning and sterilization after fermentation, rendering the invention obvious.
Finally, before the effective filing of this application, one of ordinary skill in the art has a reasonable expectation of success in utilizing the transformed E.coli host cells of Allen in the method of Macur because the prior art is fully established regarding such procedures.
Applicant is finally reminded that the specifics of the seal utilized (claim 4), the amount of media or cells used in the bag (claims 6), the temperatures used for growth, induction and operation (claims 7, 11, 16, 18), the details of pelleting and/or lysing the fermented cells (claims 9 and 20), the inducing agents utilized (claim 17), etc. do not contribute to the patentability of this invention in view of the general knowledge of the prior art, before the effective filing of this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,889,790 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Instant claims (generic , for reciting a genetic marker) embrace the scope of claims in said patent (species, reciting “antibiotic resistance gene”).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656